DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed September 22, 2022 has been entered. Claims 1-14 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2009/0054743 A1) (hereinafter – Stewart) in view of Indorf et al. (US 2018/0310822 A1) (hereinafter – Indorf).

Regarding claim 1, Stewart discloses A patient monitor device configured to display vital information of a living body (Abstract and entire document), comprising:
a display (FIG. 2 and 4a-4d);
and circuitry configured to individually display at least two types of the vital information of the living body on a plurality of display regions of the display (FIG. 2 and 4a-4d, ECG, ART, RESP, SPO2, CVP, PA), 
wherein each of the display regions includes: a numerical value display portion for displaying measured vital information of the living body as a numerical value (As shown in FIG. 4A);
tab portions of respective display regions are arranged in a line along an array of respective numerical value display portions (As shown in FIG. 4A), and
for each display region, the circuitry is configured to cause at least a first portion of the respective tab portion to be lighted or blinked when the measurement of the respective vital information is not completed to notify non-completion of the measurement of the respective vital information (As shown in FIG. 4A and para. [0086], “In one embodiment, individual physiological parameter alarms are based upon pre-defined user threshold value or ranges of values. The alarm status is displayed as an icon 226 for "ALARM OFF" status or icon 227 for "ALARM ON" status. One of ordinary skill in the art should appreciate that any number of relevant physiological parameters can be configured and customized to either be displayed or hidden in the plurality of sections of the central station depending upon what physiological parameters are being monitored for a patient at the bedside and/or which of those are configured to be displayed at the central station display.”),
Stewart fails to disclose the non-completion of the measurement being due to forgetting to measure.
However, in the same field of endeavor, Indorf teaches the non-completion of the measurement being due to forgetting to measure (Para. [0160], “Turning to FIG. 46, an example review screen 4600 is shown. In the review screen 4600, there is a missing contributor score dashed out (4610), and accordingly, a missing or blank EWS score 4620. An error message 4625 indicates that the patient monitor was unable to obtain measurements for respiration rate (RR), that the value is required to calculate EWS score (in this example), and that the clinician should measure and enter the value.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Stewart to include an error notification as taught by Indorf in order to measure patient status without missing valuable data (Para. [0050], “An early warning score (EWS) can represent an aggregation of vital signs and/or clinical observations and may represent the potential degree of patient deterioration.”).
Regarding claim 2, Stewart discloses The patient monitor device according to claim 1, Stewart  further discloses wherein the circuitry is configured to cause at least a second portion of the respective tab portion to be lighted or blinked after the measurement of the respective vital information is completed, to notify completion of the measurement of the respective vital portion, the second portion being different than the first portion (As shown in FIG. 4A and para. [0086], “In one embodiment, individual physiological parameter alarms are based upon pre-defined user threshold value or ranges of values. The alarm status is displayed as an icon 226 for "ALARM OFF" status or icon 227 for "ALARM ON" status. One of ordinary skill in the art should appreciate that any number of relevant physiological parameters can be configured and customized to either be displayed or hidden in the plurality of sections of the central station depending upon what physiological parameters are being monitored for a patient at the bedside and/or which of those are configured to be displayed at the central station display.”).
Regarding claim 3, Stewart discloses The patient monitor device according to claim 1; Stewart  further discloses wherein the tab portion includes a character for representing a type of the measured vital information (FIG. 2 and 4a-4d, ECG, ART, RESP, SPO2, CVP, PA), and 
the circuitry is configured to cause the character to be lighted or blinked before the measurement of the vital information is completed, and to cause a portion other than the character in the tab portion to be lighted or blinked after the measurement of the vital information is completed (As shown in FIG. 4A and para. [0086], “In one embodiment, individual physiological parameter alarms are based upon pre-defined user threshold value or ranges of values. The alarm status is displayed as an icon 226 for "ALARM OFF" status or icon 227 for "ALARM ON" status. One of ordinary skill in the art should appreciate that any number of relevant physiological parameters can be configured and customized to either be displayed or hidden in the plurality of sections of the central station depending upon what physiological parameters are being monitored for a patient at the bedside and/or which of those are configured to be displayed at the central station display.”).
Regarding claim 4, Stewart discloses The patient monitor device according to claim 1, Stewart  further discloses wherein, in each display region, a color of a number displayed on the numerical value display portion and a color of the tab portion are a same color (FIG. 2 and 4a-4d, ECG, ART, RESP, SPO2, CVP, PA).
Regarding claim 5, Stewart discloses The patient monitor device according to claim 1, w Stewart  further discloses herein the tab portion is provided to extend in a width direction of each display region (As shown in FIG. 4A and para. [0086], “In one embodiment, individual physiological parameter alarms are based upon pre-defined user threshold value or ranges of values. The alarm status is displayed as an icon 226 for "ALARM OFF" status or icon 227 for "ALARM ON" status. One of ordinary skill in the art should appreciate that any number of relevant physiological parameters can be configured and customized to either be displayed or hidden in the plurality of sections of the central station depending upon what physiological parameters are being monitored for a patient at the bedside and/or which of those are configured to be displayed at the central station display.”).
Regarding claim 6, Stewart discloses The patient monitor device according to claim 1, Stewart  further discloses wherein the circuitry is configured to change a display area of each display region depending on the number of the types of the measured vital information (As shown in FIG. 4A and para. [0086], “In one embodiment, individual physiological parameter alarms are based upon pre-defined user threshold value or ranges of values. The alarm status is displayed as an icon 226 for "ALARM OFF" status or icon 227 for "ALARM ON" status. One of ordinary skill in the art should appreciate that any number of relevant physiological parameters can be configured and customized to either be displayed or hidden in the plurality of sections of the central station depending upon what physiological parameters are being monitored for a patient at the bedside and/or which of those are configured to be displayed at the central station display.”).
Regarding claim 7, Stewart discloses The patient monitor device according to claim 1, Stewart  further discloses wherein the circuitry is configured to display all of the display regions in the display (As shown in FIG. 4A and para. [0086], “In one embodiment, individual physiological parameter alarms are based upon pre-defined user threshold value or ranges of values. The alarm status is displayed as an icon 226 for "ALARM OFF" status or icon 227 for "ALARM ON" status. One of ordinary skill in the art should appreciate that any number of relevant physiological parameters can be configured and customized to either be displayed or hidden in the plurality of sections of the central station depending upon what physiological parameters are being monitored for a patient at the bedside and/or which of those are configured to be displayed at the central station display.”).
Regarding claim 8, Stewart discloses The patient monitor device according to claim 1, Stewart  further discloses wherein the tab region is provided separately from the numerical value display region (FIG. 2 and 4a-4d, ECG, ART, RESP, SPO2, CVP, PA).
Regarding claim 9, Stewart discloses The patient monitor device according to claim 1, Stewart  further discloses wherein the circuitry is configured to display a character representing a type of the measured vital information on the tab region (FIG. 2 and 4a-4d, ECG, ART, RESP, SPO2, CVP, PA).
Regarding claim 10, Stewart discloses The patient monitor device according to claim 1, Stewart  further discloses wherein, for each display region, the tab region is adjacent to the numerical value display region (FIG. 2 and 4a-4d, ECG, ART, RESP, SPO2, CVP, PA).
Regarding claim 11, Stewart discloses The patient monitor device according to claim 1, Stewart  further discloses wherein, for each display region, the tab region does not overlap the numerical value display region (FIG. 2 and 4a-4d, ECG, ART, RESP, SPO2, CVP, PA).
Regarding claim 12, Stewart discloses The patient monitor device according to claim 1, Stewart  further discloses wherein, for each display region, a width of the tab region is substantially the same as a width of the numerical value display region (As shown in FIG. 4A and para. [0086], “In one embodiment, individual physiological parameter alarms are based upon pre-defined user threshold value or ranges of values. The alarm status is displayed as an icon 226 for "ALARM OFF" status or icon 227 for "ALARM ON" status. One of ordinary skill in the art should appreciate that any number of relevant physiological parameters can be configured and customized to either be displayed or hidden in the plurality of sections of the central station depending upon what physiological parameters are being monitored for a patient at the bedside and/or which of those are configured to be displayed at the central station display.”).
Regarding claim 13, Stewart discloses The patient monitor device according to claim 1, Stewart  further discloses wherein the circuitry is configured to display one or more of the respective numerical value display portions without the numerical value when the measurement of the respective vital information is not completed (As shown in FIG. 4A and para. [0086], “In one embodiment, individual physiological parameter alarms are based upon pre-defined user threshold value or ranges of values. The alarm status is displayed as an icon 226 for "ALARM OFF" status or icon 227 for "ALARM ON" status. One of ordinary skill in the art should appreciate that any number of relevant physiological parameters can be configured and customized to either be displayed or hidden in the plurality of sections of the central station depending upon what physiological parameters are being monitored for a patient at the bedside and/or which of those are configured to be displayed at the central station display.”).
Regarding claim 14, Stewart discloses A patient monitor device configured to display vital information of a living body, comprising (Abstract and entire document):
a display (FIG. 2 and 4a-4d); and
circuitry configured to individually display at least two types of the vital information of the living body on a plurality of display regions of the display (FIG. 2 and 4a-4d, ECG, ART, RESP, SPO2, CVP, PA), wherein:
each of the display regions includes: a numerical value display portion for displaying measured vital information of the living body as a numerical value (As shown in FIG. 4A); and
a tab portion for notifying of completion of the measurement after the measurement of the vital information is completed, tab portions of respective display regions are arranged in a line along an array of respective numerical value display portions (As shown in FIG. 4A), and
for each display region, the circuitry is configured to cause at least a first portion of the respective tab portion to be lighted or blinked when the measurement of the respective vital information is not completed to notify non-completion of the measurement of the respective vital information (As shown in FIG. 4A and para. [0086], “In one embodiment, individual physiological parameter alarms are based upon pre-defined user threshold value or ranges of values. The alarm status is displayed as an icon 226 for "ALARM OFF" status or icon 227 for "ALARM ON" status. One of ordinary skill in the art should appreciate that any number of relevant physiological parameters can be configured and customized to either be displayed or hidden in the plurality of sections of the central station depending upon what physiological parameters are being monitored for a patient at the bedside and/or which of those are configured to be displayed at the central station display.”), 
Stewart fails to disclose the non-completion of the measurement being due to forgetting to measure or being unable to measure, and
a color of the first portion of the respective tab portion for the vital information of which the measurement is not completed is different from a color of the first portion of the respective tab portion for the vital information of which the measurement is completed.
However, in the same field of endeavor, Indorf teaches the non-completion of the measurement being due to forgetting to measure or being unable to measure (Para. [0160], “Turning to FIG. 46, an example review screen 4600 is shown. In the review screen 4600, there is a missing contributor score dashed out (4610), and accordingly, a missing or blank EWS score 4620. An error message 4625 indicates that the patient monitor was unable to obtain measurements for respiration rate (RR), that the value is required to calculate EWS score (in this example), and that the clinician should measure and enter the value.”), and
a color of the first portion of the respective tab portion for the vital information of which the measurement is not completed is different from a color of the first portion of the respective tab portion for the vital information of which the measurement is completed (Para. [0160], “Turning to FIG. 46, an example review screen 4600 is shown. In the review screen 4600, there is a missing contributor score dashed out (4610), and accordingly, a missing or blank EWS score 4620. An error message 4625 indicates that the patient monitor was unable to obtain measurements for respiration rate (RR), that the value is required to calculate EWS score (in this example), and that the clinician should measure and enter the value.” FIG. 46 shows both the numerical portion and background portions being different colors when there is a completed number there versus when there is not.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Stewart to include an error notification as taught by Indorf in order to measure patient status without missing valuable data (Para. [0050], “An early warning score (EWS) can represent an aggregation of vital signs and/or clinical observations and may represent the potential degree of patient deterioration.”).
Furthermore, it would have been an obvious matter of design choice to modify Stewart  to include different colors for the tabs since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the tabs are different colors this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive. 
With respect to the arguments regarding the non-completion being due to forgetting to measure, the arguments are not persuasive. Indorf discloses circuitry indicating that a non-completion of measurement has occurred. This can occur by either a machine error or a human error, whichever reason the error has occurred, the circuitry performs the same function – notifying non-completion. Indorf teaches the circuitry configured to light or blink a portion of the tab in the display when the measurement is not completed. See FIG. 46 and associated paragraphs, specifically, “4610” indicates a missing score, indicating that the monitor never obtained this score, the reasons being limited to a machine error or a human error and Inford inherently discloses both of these scenarios, as the circuitry does the indication. Further, the circuitry performs the same function when a measurement is missing, regardless of the reasoning. Thus, the arguments are not persuasive. 
Applicant further argues that the dashed out scores of Indorf does not constitute different colors of the tab portions. However, the color is either black or white, or different writing, the background can also be changed. See FIG. 46, “4630” shows a dashed out score with a light in the background, but the 97 Sp02 does not have a light in the background, “4610” also does not show a box around the score when the score is dashed out. The “lighting or blinking” and “colors of a first portion of the respective tab portion” can clearly be changed to indicate different things. 
Arguments regarding dependent claims are rendered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791